Shaw, C. J.
In trespass de bonis asportatis, an averment of the value of the articles carried away is not a material averment. The omission of it is a defect of form, which can be taken advantage of by special demurrer only. The defect is cured by pleading in chief and by the verdict. Com. Dig. Pleader, 3 M. 1, 8. Newcomb v. Ramer, 2 Johns. 421, note. Usher v. Bushell, 1 Sid. 39.
The case of Hope v. Commonwealth, 9 Met. 134, which was an indictment for larceny, where the value is material both to the jurisdiction and the judgment, bears no analogy to the present case. Proceedings in criminal cases are governed by different rules.
The defect of form in the declaration afforded no ground of exception to the admission of the evidence.

Exceptions overruled.